Citation Nr: 1532072	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right hand disability.  

3.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) prior to January 15, 2008, and in excess of 50 percent on and after January 15, 2008.  

4.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected lumbar spine disability prior to November 6, 2012, and after February 28, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1973; August 1974 to July 1981; November 1990 to June 1991; November 2001 to April 2002; and February 2003 to May 2004.  The DD 214 that verifies his service from July 1977 to July 1981 further notes a previous two years and 11 months of active duty; and, a response from the National Personnel Records Center in August 1984 confirms the Veteran's honorable service from August 1973 to October 1973 and August 1974 to July 1981.  Finally, the Veteran has many years of additional service in the National Guard, including service for training purposes. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent disability rating effective from January 18, 2008; granted service connection for lumbosacral strain and assigned an initial 10 percent disability rating effective from January 18, 2008; and, denied service connection for tinnitus, hypertension, right and left knee strain, and right hand strain. 

In December 2010, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record.  

The Veteran's appeals were previously before the Board in March 2011, at which time the Board granted entitlement to service connection for tinnitus.  The remaining issues were remanded for further development.  

In a July 2011 rating decision, the RO found a clear and unmistakable error in the January 18, 2008 effective date assigned for the service-connected PTSD and lumbar spine disability; and, therefore assigned a new effective date of January 15, 2008 for those grants of service connection.  

The Veteran testified at an additional videoconference hearing before the undersigned Veterans Law Judge in June 2012.  The transcript of this hearing is also of record.

In a September 2012 decision/remand, the Board denied service connection for left and right knee disabilities, and remanded the remaining issues on appeal for further development.  The requested development has been completed and the appeals have been returned to the Board for additional consideration. 

In a March 2013 rating decision, the RO increased the 30 percent disability rating for PTSD to 50 percent, effective from December 14, 2012.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In an August 2014 rating decision, the RO assigned a temporary total disability rating under 38 C.F.R. § 3.40 for convalescence following back surgery from November 6, 2012 through February 28, 2013.  As noted below, the record is adequate to decide the claim for a higher initial rating for the service-connected lumbar spine disability prior to November 6, 2012, the date on which the Veteran had back surgery; however, additional development is necessary to decide the Veteran's claim for a disability rating in excess of 10 percent following the completion of his convalescent period.  

As such, the issues of entitlement to a disability rating in excess of 10 percent for the service-connected lumbar spine disability on and after March 1, 2013, and whether a separate rating for neurological impairment is warranted at any point during the appeal period, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hypertension did not have its onset during a period of active duty or active duty for training; it was not manifest to a degree of 10 percent or more within a year following discharge of any period of active duty, and was not caused or aggravated by any event in service, including PTSD.

2.  The Veteran's in-service right hand/finger injury was acute and transitory, and any current right hand/finger disability is unrelated to service, including his service in the Southwest Asia Theater of Operations during the Persian Gulf War as the Veteran does not have a qualifying chronic disability characterized by right hand joint or muscle pain, including resulting from an undiagnosed illness, that has manifested to a degree of 10 percent disabling or more.

3.  The Veteran's PTSD has, since the effective date of service connection, been manifested by frequent nightmares, flashbacks, irritability, restricted range of affect, sleep disturbance, depression, difficulty in establishing and maintaining effective social relationships, and exaggerated startle response, with occasional suicidal ideation, but without a plan, resulting in occupational and social impairment that more nearly approximates reduced reliability and productivity.  

4.  The Veteran's PTSD has never been shown to more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.

5.  Prior to the Veteran's November 6, 2012 back surgery, his lumbar spine disability was manifested by a Grade 1 Spondylolisthesis at L5-S1 with severe pain on motion and muscle spasms severe enough to result in an abnormal gait; with flexion limited to 70 degrees which is further limited during flare-ups ; incapacitating episodes of intervertebral disc syndrome resulting in a total duration of at least 2 weeks during a 12-month period have never been shown.  


CONCLUSIONS OF LAW

1.  Hypertension was neither incurred in nor aggravated by service, is not secondary to PTSD, and hypertension may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  The criteria for service connection for a right hand disability, to include as due to a qualifying chronic disability to include an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

3.  The criteria for the assignment of an initial 50 percent rating, but not higher, for the service-connected PTSD have been met since the effective date of service connection.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

4.  Prior to the Veteran's November 6, 2012 back surgery, the criteria for the assignment of an initial 20 percent rating, but not higher, have been met for the orthopedic manifestations of the service-connected lumbar spine disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in February 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

Regarding the PTSD and back claims, these claims arise from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, private treatment records and lay statements have been obtained.

He was also afforded VA examinations in July 2008, July 2011, and December 2012.  These examinations, when viewed in combination, are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was afforded an opportunity to present testimony in support of his claims at a Board hearing in December 2010 and at a second hearing in June 2012, both before a Veterans Law Judge(VLJ).  The VLJ who conducted the hearings noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Further, with regard to the issues decided herein, there has been substantial compliance with the Board's remand directives, insofar as the RO issued a supplemental statement of the case, with appropriate notice, in March 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim, and VA's unsuccessful attempts to obtain older private medical records have been documented in the file.  VA's duty to assist is met.

II.  Service Connection

The Veteran in this case seeks entitlement to service connection for hypertension and a right hand injury.  In pertinent part, it is contended that both of those disabilities had their origin during the Veteran's period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Moreover, the presumption of service connection is not applicable to periods of active duty for training and inactive duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

Active military, naval, or air service includes active duty, any period of active duty for training (ADT or ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  

For veterans who have achieved "veteran" status through a prior period of service, as is the case here, and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness at entry applies ONLY when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Thus a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  The examination must reveal no preexisting disabilities.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.




Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101).  

The record shows that the Veteran's hypertension was first documented between periods of active duty.  The first evidence showing that the Veteran had consistently high blood pressure readings comes from a February 1997 retention physical examination showing that the Veteran was taking hypertension medication at that time.  This is between the Veteran's period of active duty service from November 1990 to June 1991 and his period of active duty service from November 2001 to April 2002.  An April 1991 discharge examination shows a blood pressure reading of 118/80 and the Veteran stated he was taking no medications at that time.  Similarly, a December 1993 Florida National Guard examination shows that the Veteran is not taking any medications, and no elevated blood pressure was indicated.  See Service Treatment Records.  Furthermore, at the Veteran's Board hearing in December 2010, the Veteran testified that he thought he was diagnosed with hypertension in 1993 or 1994.  This is consistent with the treatment records showing no high blood pressure in 1991 and a diagnosis of hypertension in 1997.  

Service connection is therefore not warranted based on in-service incurrence.  The Veteran served in the National Guard between two periods of active duty and it was during that time period that he developed hypertension.  Full time duty in the National Guard for any state is not considered active duty unless the unit is called up by the Federal Government for emergency purposes.  The record does not show, and the Veteran does not contend, that such was the case.  Thus, the Veteran developed hypertension during a non-active duty period between June 1991 and November 2001, and therefore service connection is not warranted based on in-service incurrence.  

While the Veteran may have had periods of active duty for training or inactive duty for training during the time period between active service (from June 1991 to November 2001), there is no indication from the record that the Veteran's hypertension had its onset during one of those periods.  

The Veteran maintains that his hypertension was permanently aggravated during his combat duty in one of his latter periods of deployment, either between November 2001 through April 2002 or between February 2003 and May 2004.  See December 2012 Hearing Transcript, p. 16.

A review of the record, however, shows that the Veteran's hypertension has remained fairly stable and controlled (systolic pressure under 140 and diastolic pressure under 90) on medication and no permanent aggravation is demonstrated.  While the record shows that the Veteran's blood pressure may become elevated during periods when the Veteran forgets his medication, the record further shows that once the Veteran takes his medication, the blood pressure returns to normal levels.  Moreover, when comparing the Veteran's un-medicated blood pressure when hypertension was first shown in February 1997 to his un-medicated blood pressure since that time, there is no measurable difference.  

Indeed, VA examiners have specifically opined that the Veteran's hypertension was not aggravated in or by service, and it is unrelated to his PTSD.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Here however, the Veteran is not entitled to the presumption of soundness with regard to his hypertension as to any period of service beginning in November 2001 because, as noted above, the entry examination prior to that period of service clearly establishes that the Veteran was taking medication to control hypertension.  Thus, an examiner was asked to determine whether the Veteran's hypertension, which had its onset between periods of active duty, was aggravated in service.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993).

Specifically, a July 2011 VA examiner indicated that the Veteran's hypertension is "essential" and was less likely as not aggravated by active duty.  The examiner noted that on a March 2004 post-deployment examination, the Veteran reported that his health stayed about the same or got better.  Similarly a February 2005 Report of Medical history/Medical examination shows a recorded blood pressure of 136/64, which the examiner found was quite well controlled.  The examiner noted that the Veteran's blood pressure fluctuated within a certain level which reflected, as expected, effects from aging and relentless weight gain, but the examiner found that the Veteran continued to take only a low dose of medication (a combined diuretic/ace inhibitor of HCTZ 12.5/Lisinopril 10 mg each day) to control the blood pressure.  Thus, the examiner concluded that there was no objective evidence that the Veteran's blood pressure was aggravated by active service.  

Similarly, a VA examiner in December 2012 also reviewed the record, and opined that it is less likely than not that the Veteran's hypertension has undergone a permanent increase in severity as a result of his service-connected PTSD.  The examiner found "no correlation whatsoever," because the Veteran's hypertension is idiopathetic.  The examiner explained that hypertension can be related to many different factors, including peripheral vascular resistance, obesity, and genetic predisposition, for example.  The examiner explained that emotional lability may be associated with transient readings of increased blood pressure, but there is no objective scientific basis for a cause and effect relationship between PTSD and permanent increase in the severity of hypertension.  

In short, the evidence suggests that the Veteran's hypertension may have undergone a temporary increase in fluctuation during certain periods of time, such as stressful combat in the Persian Gulf, but as the VA examiners in July 2011 and December 2012 point out, the objective findings show no permanent increase in severity of the Veteran's hypertension at any time since it was first diagnosed.  The Board finds particularly probative the July 2011 examiner's finding that the Veteran has remained on a consistently low dose of hypertension medication which has managed to control the hypertension.  Moreover, the Veteran had other risk factors for hypertension such as obesity and a family history (See July 2011 VA examination, p. 21 which notes that the Veteran's mother had a history of hypertension).  As such, the preponderance of the evidence is against a finding of aggravation of pre-existing hypertension and service connection for hypertension on the basis of aggravation is not warranted.  

The Board finds that the July 2011 and December 2012 opinions are highly probative because those opinions were based upon a review of the Veteran's entire claims file, the VBMS file, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  Under the circumstances, the probative medical evidence of record fails to establish that the Veteran's hypertension, first persuasively documented after a period of active service ending in June 1991 and prior to his next period of active duty beginning in November 2001 had its onset during a period of active duty or active duty for training; or, that the hypertension that pre-existed the Veteran's period of service beginning in November 2001 underwent a permanent increase in severity during any period of active service since November 2001.  

In the case at hand, there is no persuasive evidence suggesting a link between the Veteran's hypertension and his service, including his PTSD.  

Under the circumstances, his claim for service connection for hypertension must be denied.  

Right Hand

The Veteran maintains that he injured his right hand in service and that his current right hand pain is related to that injury.  

Service treatment records show that the Veteran dropped a heavy object on the 4th digit of the right hand in August 1975.  His range of motion was slightly limited and there was a blood formation under the finger nail which was drained.  The Veteran was prescribed Bacitracin and advised to keep his right hand elevated for a day.  There is no follow-up treatment noted, and no further complaints of right hand pain in service.  

At a VA examination in July 2008, the Veteran was diagnosed with right hand and wrist strain.  Despite the Veteran's reports of continued pain, stiffness, weakness, and swelling in the right hand and fingers, the examiner opined that it is less likely as not that the Veteran's current right hand condition is the result of his activities during service.  The examiner noted that the Veteran had full range of motion in his right fourth finger (the one injured in service).  The examiner also noted that the veteran reported pain in all of his fingers in the right hand currently, not just the 4th finger.  Further, the examiner pointed out that there was no continuity of treatment of his right hand.  

X-rays from July 2008 indicate a normal study of the right hand.  Three views of the right hand revealed all bones, joints, and soft tissues to be intact and normal.  

VA outpatient records show that the Veteran was seen in the Emergency Room in October 2010 for a right index finger crush injury.  He had closed his door on the right index finger four days previously and was noted to have blackish discoloration of the nail.  He had some pain on palpation and no bleeding.  X-rays (apparently of the right ring finger and not the index finger) showed a soft tissue swelling and mildly comminuted fracture through the tuft of the distal phalanx of the right finger.

A VA examiner in July 2011 reviewed the claims file and noted the Veteran's in-service right fourth finger injury from 1975.  The examiner also noted that the Veteran was able to return to his usual duties and there was no documentation of any complications or residuals from the 1975 injury.  Veteran's x-rays from July 2008 were normal.  Despite the Veteran's reports of no trauma to the right hand after active duty, the examiner pointed out that the records reflect an October 2010 crush injury to the right index finger as noted above.  

The examiner indicated that there were no abnormal residuals on examination.  

Regardless of whether the October 2010 crush injury was to the right index finger or the right ring finger, the x-rays of the hand from July 2008 were normal.  Thus, any injury that occurred in October 2010 was not present in July 2008 according to the objective radiographic findings.  

A VA examiner in December 2012 also reviewed the entire record, including the previous examination reports, and opined that the Veteran's right hand strain was less likely as not the result of the August 1975 injury to the right hand documented in service.  The examiner also opined that the Veteran's current right hand disability was unrelated to any period of active duty, active duty for training, or any other event in service.  The examiner specifically pointed out that despite the inservice injury in 1975, the x-rays from 2008 were normal.  Thus, the in-service injury resolved, particularly given that the STRs contain no follow-up treatment or further complaints during service.  Finally, the examiner indicated that the Veteran's current right wrist carpal tunnel syndrome is less likely as not incurred during or aggravated by service.  The examiner reasoned that the STRs are silent for carpal tunnel syndrome and silent for any incident that would result in or lead to carpal tunnel syndrome.  The examiner further explained that carpal tunnel syndrome was a compression of the median nerve at the wrist, may be associated with various conditions which include hypothyroidism, previous wrist fracture, and diabetes mellitus, none of which were present in service.  

The Board acknowledges the Veteran's testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's current right hand pain to his period of active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the disability in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, as the July 2011 examiner points out, the Veteran reported that he suffered no trauma to his right hand following the in-service injury to his right fourth finger, yet, the outpatient treatment records clearly document an injury to the right finger in October 2010.  Thus, the credibility of the Veteran's reported history is called into question.  

Finally, as the Veteran reports joint pain in the hand, and he served in the Southwest Asia Theater of Operations during the Persian Gulf War, the Board must consider whether service connection for joint pain due to undiagnosed illness is warranted.  

To establish service connection under the Gulf War protocols, there must be probative evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome or fibromyalgia); (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) which is characterized by symptomatology that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  In this case, the Veteran reports that he has had continuous hand pain since 1975, and he has never suggested that his right hand pain is due to an undiagnosed illness or that it is part of a multi-symptoms illness.  Likewise, no medical professional has suggested that the Veteran has an undiagnosed illness manifested by joint pain limited to the right hand; x-rays in 2008 were negative; and, VA records show that the Veteran injured his hand post-service in 2010.  As such, presumptive service connection under 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014) is not warranted.  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current right hand pain with any incident or incidents of any period of active military service.  Accordingly, and as noted above, the Veteran's claim for service connection must be denied.  

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran is competent to provide evidence of observable symptoms, such as pain and additional pain during flare-ups.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Since the effective date of service connection, the record shows essentially the same PTSD symptoms with the frequency and duration waxing and waning at times, but the overall disability picture has remained fairly stable throughout the appeal period.  

VA examinations in July 2008, July 2011, and December 2012, along with VA outpatient mental health records show that the Veteran has consistently complained of frequent nightmares, sleep disturbance, irritability, anxiety, feeling depressed with little interest in doing things and a feeling of worthlessness, a restricted/blunted affect, short attention span, and exaggerated startle response.  The Veteran reported that he had few friends, and he exhibits some isolative behavior.  The Veteran reportedly experiences these symptoms several times per week, but not continuously or daily.  GAF on the July 2011 examination was reported as 50-55, and was reported as 60 at the time of the December 2012 examination.  

These records also reflect that the Veteran has been treated with therapy and medications, which, include Celexa, trazodone, citalopram, bupropion, Prazosin for nightmares, and Venlafaxine for mood.

The examiner in December 2012 described the Veteran's PTSD as productive of occupational and social impairment with reduced reliability and productivity.  

The above symptoms, along with the description provided by the examiner in December 2012 support the assignment of a 50 percent rating.  Because the evidence of record, including the mental health treatment records, the Veteran's reported symptoms and the findings on examinations in 2008, 2011 and 2012 are relatively consistent, the Board finds that a 50 percent disabling rating is warranted from the effective date of service connection.  

In this regard, the Board finds that the criteria for the assignment of a rating in excess of 50 percent have not been more nearly approximated at any time during the period covered by this claim.  The Veteran does not have deficiencies in most areas, including work, family, thinking, and judgment.  He has a relationship with his immediate family and has remained married to his wife for over 25 years.  His marriage is described as stable, and the Veteran has maintained the same job for over 20 years.  He performs well at his job and there is no indication that he has difficulty dealing with his co-workers.  The Veteran was employed as a correctional officer and supervised 20 people.  He reportedly has some difficulty making decisions, but is otherwise able to handle the stress of his position.  The Veteran is consistently alert and oriented in all spheres.  His appearance is consistently clean and casually dressed with proper hygiene.  His judgment is normal and thought process and content were unremarkable.  

While some of the VA mental health records from 2012 and 2013 show GAF scores in the upper 40's, the symptoms that are associated with those GAF scores are the same symptoms with the same level of severity that is shown prior to that date, and which more nearly approximate the criteria for the assignment of a 50 percent rating, but not higher.  In other words, despite showing GAF scores in the upper 40's, the Veteran's PTSD do not show that he has deficiencies in most areas as explained above.  As noted above, a GAF score between 40 and 50 represents serious symptoms, such as inability to maintain friendships or hold a job; however, the evidence of record in this case shows that the Veteran has been able to hold the same job for over two decades; and, while he has only one or two friends, there is no indication that the Veteran is so severely socially impaired that he is unable to maintain a decent relationship with his family and his one or two friends.  

Finally, at his video conference in June 2012, the Veteran was asked if he thought his PTSD had increased in severity and he testified that he thought that it had.  While his symptoms may have increased at certain points throughout the appeal period, at no time has the severity of the PTSD risen to the level of deficiencies in most areas.  

He was able to communicate with all examiners during examinations and did not exhibit speech which was intermittently illogical, obscure or irrelevant.  He clearly communicated his symptoms and the severity thereof to the undersigned Veterans Law Judge at his hearing in June 2012.  The Veteran has consistently dressed appropriately and acted appropriately at his medical appointments and at his hearing.  His GAF scores of between 46 and 60 represents serious symptoms, but these symptoms are covered by the overall severity contemplated by the 50 percent rating and the overall level of functioning does not show deficiencies in most areas.  The Veteran does not exhibit the type of symptoms associated with the 70 percent criteria in the regulations such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  He also does not manifest symptoms of a similar severity, frequency and duration.  

While the Veteran had reported that he has felt suicidal at times, he has never reported that he has a suicidal plan and there is no indication that he has ever attempted suicide.  

The criteria for a total rating are not met as the Veteran does not manifest total occupational and social impairment.  He has not asserted nor does the evidence show that he is unable to work due to PTSD and he maintains a relationship with his children, his wife, and one or two friends.  He also does not exhibit symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  He also does not manifest symptoms of a similar severity, frequency and duration.  

In sum, the Veteran's PTSD symptoms more nearly approximate the criteria for the assignment of a 50 percent rating, but not higher, for the entire period covered by this claim.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).



Lumbar Spine

The Veteran seeks a disability rating in excess of 10 percent for the service-connected lumbar spine disability prior to November 6, 2012 (the date of his back surgery) and beginning on March 1, 2013 (after the conclusion of his period of convalescence following back surgery).  During the period of convalescence following surgery (from November 6, 2012 until February 28, 2013) the Veteran is in receipt of a temporary total disability rating pursuant to 38 C.F.R. § 4.30.  As noted in the Remand below, the evidence of record following the Veteran's back surgery is not adequate to rate the Veteran's postoperative back disability following the conclusion of his period of convalescence; thus a remand is warranted, but only for that time period.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's back disability is rated as 10 percent disabling pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

According to Note (1) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  

According to Note (2) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees, and refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The rating schedule also includes criteria for evaluating intervertebral disc disease.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

A review of the evidence of record shows that, since the effective date of service connection, the Veteran's service-connected lumbar spine disability has been productive of limitation of motion due to pain, with muscle spasms and abnormal gait.  The July 2008 VA examination report shows that the Veteran had paraspinal muscle spasms and abnormal gait with flexion from 0 to 70 degrees.  See July 2008 VA Joints examination report, p. 2.  The Veteran reported flare-ups of back pain, but the examiner was unable to determine the additional degree of motion loss due to pain during a flare-up because the Veteran was not having a flare at the time of the examination.  

X-rays in July 2008 were negative for arthritis of the lumbar spine, and were apparently negative for evidence of acute fracture or spondylolisthesis, despite the finding of spondylolisthesis in service in June 1978.  

The Veteran also reported symptoms of numbness and weakness in lower extremities, and most notably in his feet.  The Veteran denied episodes of physician-prescribed bed rest.  

Based on the above findings, a 20 percent rating is warranted from the effective date of service connection.  The Veteran's symptoms include muscle spasms and an abnormal gait which warrants the assignment of a 20 percent rating under the General Rating Formula.  Moreover, the Veteran's forward flexion is limited to 70 degrees, and is further limited during a flare up.  While the examiner did not specifically indicate the additional degree of motion loss due to pain during a flare-up, it is not unreasonable to find that the Veteran may lose an additional 10 degrees or more of motion loss during a flare-up; and, that would limit the Veteran's flexion to 60 degrees or less, which also warrants the assignment of a 20 percent rating.  Thus, the Board finds that the Veteran's service-connected lumbar spine disability is manifested by muscle spasm and abnormal gait, with flexion that could potentially be limited to between 30 degrees and 60 degrees during a flare-up when resolving all doubt in favor of the Veteran.  As such, the criteria for the assignment of an initial 20 percent rating for the Veteran's lumbar spine disability is more nearly approximated from the effective date of service connection.  

At the time of the VA examination in July 2011, the Veteran reported that he had missed three days of work during the previous twelve months due to low back pain.  He used a TENS unit for 30 to 45 minutes per day, but with only a fair response.  There was no associated incontinence, numbness, paresthesias, leg or foot weakness or unsteadiness.  The Veteran reported pain and spasms in the low back with pain radiating into the posterior buttock and thigh.  Despite the Veteran's reports, the examiner indicated that there was no loss of motion or muscle spasms noted on examination.  Sensory and motor findings were normal.  The Veteran could flex the thoracolumbar spine from 0 to 80 degrees, and pain was noted at the beginning and end of this range of motion.  Pain was also noted after repetitive use, but the point at which this pain began was not provided.  

Findings from the July 2011 examination do not warrant the assignment of a rating in excess of 20 percent.  Flexion is not limited to 30 degrees or less, and although the examiner did not indicate at what point pain began following repetitive use, it would not be reasonable to assume that the Veteran's motion would be further limited by an additional 50 degrees due to pain or repetitive use (which is what would be necessary to warrant a 40 percent rating - 80 degrees of flexion minus an additional 50 degrees equals 30 degrees of flexion).  

Despite the fact that the July 2011 examination findings appear to paint a less severe overall disability picture, the record shows that the Veteran's lumbar spine continued to deteriorate to the point that he had back surgery in November 2012.  The private and outpatient treatment records leading up to the November 2012 back surgery show that the Veteran consistently complained of severe back pain and muscle spasms were noted by his chiropractor in May 2012.  He received multiple epidural injections for the pain and ultimately underwent a laminectomy on November 6, 2012.  See private treatment records from Register Chiropractic Center (May 2012 to August 2012); October 2012 MRI report indicating a Grade 1 spondylotic spondylolisthesis L5 on S1 with severe bilateral neural foraminal narrowing and severe degenerative disc disease; a private October 2012 lumbar spine series seven view indicating bilateral L5 pars fractures; grade 2 anterolisthesis of L5 on S1; and, severe disc disease at L5-S1; and private surgical records from November 2012.  

The Veteran's lumbar spine was examined again in December 2012.  This examination is inadequate for several reasons.  First, the examination was provided only one month following the Veteran's back surgery in November 2012.  Thus, it is not an accurate reflection of the severity of the back condition prior to the surgery.  Moreover, the examiner opined that the Veteran's degenerative disc disease was unrelated to his service-connected lumbosacral strain because the lumbar strain was a soft tissue/muscular condition and separate from the disc disease or any joint disorder.  The Board finds this opinion is inadequate because the service treatment records clearly show a diagnosis of spondylolisthesis (a joint issue) in service, which was not mentioned by the VA examiner in December 2012, but which is the same pre-operative diagnosis listed in the private surgical records from November 2012.  See surgical records located in VBMS.  

The record shows that the Veteran has complained of the same back pain since service, and regardless of whether the Veteran has exhibited additional symptomatology that has been attributed to other potentially non-service conditions, it is not possible to reasonably disassociate the effects of any non-service-connected conditions relative to the low back from the service-connected lumbar spine disability, when, as here, the Veteran's pre-operative diagnosis in November 2012 is the same diagnosis he received in service in 1978.  As such, all disabling back effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In light of the foregoing, the Board finds that the severity of the Veteran's lumbar spine disability was severe enough prior to the November 2012 surgery to warrant the assignment of a 20 percent rating, but no higher.  Neither limitation of flexion to 30 degrees or less; nor, ankylosis of the thoracolumbar spine has ever been demonstrated, even with consideration of additional motion loss due to pain and additional pain due to flare-ups.  Muscle spasm with altered gait is noted as early as July 2008 and as late as May 2012; and, the very fact that the Veteran's back disability was severe enough to warrant surgery suggests that it was more than 10 percent disabling prior to the surgery in November 2012.  Thus, the criteria for the assignment of a 20 percent rating are more nearly approximated since the effective date of service connection.  

Finally, the evidence of record does not show, and the Veteran has never alleged, that his service-connected back disability has been manifested by periods of physician-prescribed bed rest of at least four weeks duration during a 12-month period such that a rating in excess of 20 percent would be warranted under Diagnostic Code 5243 for intervertebral disc syndrome.  

In sum, the preponderance of the evidence is against finding that the Veteran's back disability warrants a rating in excess of 20 percent for the entire period on appeal for orthopedic manifestations.  The issue of whether a separate rating is warranted for neurological impairment is addressed in the Remand below.  

IV.  Extra-Schedular Consideration

Finally, a Veteran may be awarded an extraschedular rating in an exceptional circumstance.  38 C.F.R. § 3.321(b) (2014); see also, Johnson v. McDonald, 762 F.3d. 1362 (Fed. Cir. 2014).  However, in this case, the assigned ratings contemplate the symptoms and functional impairment attributable to the PTSD and the lumbar spine disability.  Here, the Veteran's service-connected PTSD is manifested by signs and symptoms such as frequent nightmares, flashbacks, irritability, restricted range of affect, sleep disturbance, depression, difficulty in establishing and maintaining effective social relationships, and exaggerated startle response, with occasional suicidal ideation, but without a plan.  These symptoms fall squarely within the types of symptoms that are contemplated by the diagnostic criteria for rating mental disorder.  Likewise, the Veteran's back pain, and limitation of motion are symptoms that are contemplated in the diagnostic criteria for rating disabilities of the spine.  Since there are no symptoms reported that are not attributed to the service-connected disabilities, this is not an exceptional circumstance in which extraschedular consideration is required.  

Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's PTSD or back disability because the rating criteria reasonably describe his disability level and symptomatology.  

Finally, it is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran is employed.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.  In this regard, the record reflects that the Veteran was awarded a temporary total rating for the period from November 6, 2012 until February 28, 2013 based on a period of convalescence following back surgery.  Thus, while the Veteran was unable to work during that period of time, he was compensated at the 100 percent rate during this time period.  There is no indication in the record that the Veteran is otherwise unemployable due to his service-connected disabilities.  


ORDER

Service connection for hypertension is denied.  

Service connection for a right hand disability is denied.  

A 50 percent rating, but not higher, is granted for PTSD from the effective date of service connection, subject to the laws and regulations governing the payment of monetary benefits; the assignment of a rating in excess of 50 percent for the service-connected PTSD is denied.  

An initial 20 percent rating, but no higher, is granted for the service-connected lumbar spine disability for the entire period on appeal prior to November 6, 2012, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran had back surgery on November 6, 2012.  The Veteran was afforded a VA examination in December 2012 to assess the Veteran's service-connected lumbar spine disability, but that was only one month following the Veteran's surgery, and it is unlikely that his lumbar spine was stable at that time.  Moreover, that examination was provided during a period of convalescence following back surgery, when the Veteran was in receipt of a temporary total disability rating which did not end until February 28, 2013.  

According to 38 C.F.R. § 4.30, a temporary total rating on the basis of convalescence will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  As noted above, the December 2012 examination was provided only one month following the Veteran's surgery, and over two months prior to the completion of the convalescent period.  Because the examination in December 2012 was provided only one month after the Veteran's back surgery, it is not an adequate representation of the severity of the Veteran's back disability at the time just prior to the termination of the temporary total rating.  

In light of the foregoing, a VA examination is necessary to appropriately rate the Veteran's service-connected post-operative lumbar spine disability from March 1, 2013.  Additionally, the examiner should opine as to whether a separate disability rating is warranted for any neurological impairment either prior to November 6, 2012 or since February 28, 2013.  

Since the claims file is being returned it, or the electronic record, should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record any outstanding private medical records identified by her as relevant to her claims.

2.  Obtain all VA treatment records, if any, pertinent to her claims for service connection for bilateral CTS, headaches, and a cervical spine disability, as well as the claim for a higher disability rating for the service-connected lumbar spine disability.  

3.  Schedule the Veteran for a VA spine examination to address the current nature and severity of the service-connected lumbar spine disability.  The claims file and electronic record must be made available to the examiner for review before the examination; the examiner must indicate that the records were reviewed.  In the examination report the examiner should discuss the relevant medical history.  This should include discussion of the Veteran's service-connected lumbar spine disorder following surgery and after February 28, 2013 (the date that a temporary total rating for convalescence following surgery was terminated). 

The examiner is asked to provide information concerning the current severity of the Veteran's service-connected lumbar spine disability.  The examiner should identify all low back pathology found to be present.  All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar spine.  The examiner should express the degree of motion loss; and, whether this limitation is increased during periods of flare-ups.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the low back.  If such is not feasible, the examiner should explain why.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should also address whether the Veteran had any neurologic impairment such as lower extremity radiculopathy with or without bowel or bladder impairment prior to the November 2012 surgery; and/or whether the Veteran has neurological impairment post-operatively.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

4.  Ensure that the examinations are adequate, and if not, return any deficient examination report for clarification.  

5.  After completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


